Case: 09-40762     Document: 00511068721          Page: 1    Date Filed: 04/01/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             April 1, 2010
                                     No. 09-40762
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DANIEL OGWOKA SIRINGI,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:09-CR-3-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Daniel Ogwoka Siringi has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Siringi has filed a response. The record is insufficiently
developed to allow consideration at this time of Siringi’s claims of ineffective
assistance of counsel; such claims generally “cannot be resolved on direct appeal
when they have not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40762    Document: 00511068721 Page: 2        Date Filed: 04/01/2010
                                 No. 09-40762

Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). Our independent review of the record, counsel’s brief, and
Siringi’s response discloses no nonfrivolous issue for appeal.       Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2. Siringi’s motions for a hearing, for a restraining order, and for leave to
file documents are DENIED.




                                        2